Citation Nr: 0612995	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-35 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1. Entitlement to service connection for skin cancer, 
including as due to exposure to Agent Orange.

2. Entitlement to service connection for coronary artery 
disease.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from May 
1967 to May 1969, including service in the Republic of 
Vietnam.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a January 2004 rating decision 
of the Waco, Texas Department of Veterans Affairs (VA) 
Regional Office (RO).

In a statement received in March 2006, the veteran expressed 
disagreement with the RO's rating decision in August 2005, 
denying service connection for coronary artery disease.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

The veteran's service medical records are not available and 
the file has been reconstructed.  The veteran served in 
Vietnam during the Vietnam era and is presumed to have been 
exposed to Agent Orange while in Vietnam.  Recurrent basal 
cell carcinoma has been diagnosed.  The veteran alleges the 
skin cancer is due either to exposure to Agent Orange or to 
excessive exposure to the sun in service.  

In a case where the service medical records are missing, the 
Board has a heightened duty to explain its findings and 
conclusion and to consider carefully the benefit-of-the-doubt 
standard of proof.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  In light of the heightened duty to assist, further 
evidentiary development is necessary to discharge VA's duty 
to assist in this case.  38 C.F.R. § 3.159(c)(4) (2005).

Furthermore, the veteran's March 2006 statement is reasonably 
construed as a timely notice of disagreement with the RO's 
August 2005 denial of service connection for coronary artery 
disease, and the Board is obligated to remand this issue for 
issuance of a statement of the case (SOC).  Manlicon v. West, 
12 Vet. App. 238 (1999).  Notably, the Board will not have 
jurisdiction in this matter unless the veteran responds to 
the SOC with a timely substantive appeal.  

In light of the above, the case is REMANDED for the following 
action:

1.  The RO must provide the veteran notice 
regarding the rating of skin cancer and 
effective dates of awards in accordance 
with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Furthermore, the RO 
should furnish the veteran a SOC on the 
issue of service connection for coronary 
artery disease.  He should be advised of 
the time period for submitting a 
substantive appeal, and that the Board 
will not have jurisdiction in this matter 
unless he in fact submits a timely 
substantive appeal.

2.  The RO should arrange for the veteran 
to be examined by a dermatologist to 
determine the likely etiology of his 
recurrent basal cell carcinoma.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner is asked to 
express an opinion as to whether it is at 
least likely as not that the recurrent 
skin cancer resulted from exposure to 
Agent Orange or sun exposure during 
service.  

3. After the above development is 
completed, the RO should readjudicate the 
claim of service connection for skin 
cancer.  If it remains denied, the RO 
should issue an appropriate supplemental 
SOC and give the veteran the opportunity 
to respond.  The case should then be 
returned to the Board, if in order, for 
further review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


